           EXHIBIT
              4



Case 3:20-cv-00517-RJC-DCK Document 13-16 Filed 06/30/21 Page 1 of 2
To:      Jabbie Flowersuobbie.flowers@electrolux.com]
Cc:      Brenda Simpson[brenda.simpson@electrolux.com]; Naomi Sinclair[naomi.sinclair@electrolux.com]
From:    Kopal Rawat[/O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
(FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=D748BC144EFF4582BA5851D15895FEED-RAWATKOP]
Sent:    Mon 1/6/2020 3:03:46 PM (UTC-05:00)
Subject: 2nd Month Follow-up (PIP)

 Hi Jabbie,

 Since last monthly follow-up (Dec 9th), we have missed 2 weeks due to company holidays or your vacation/sick leaves. For this
 reason, your evaluation period has been extended and I will be scheduling the second month follow-up meeting on 22"' Jan.

 Please let us know if you have any questions or concerns.

 Thanks,

 Kopal Rawat
 Application Development & Support Manager
 Electrolux Major Appliances - NA
 Email - kopal.rawat@electrolux.com
 Mobile - 980-205-5860

 Classified as Internal




                                                                                                           ELECTROLUX08224 7



                Case 3:20-cv-00517-RJC-DCK Document 13-16 Filed 06/30/21 Page 2 of 2
